Citation Nr: 1506913	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  07-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level, rated 10 percent disabling prior to January 12, 2011.

2.  Entitlement to a higher initial rating for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level, rated 20 percent disabling from January 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2006 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  The June 2006 rating decision granted service connection and assigned a 10 percent evaluation for the Veteran's low back disability.  In a September 2011 rating decision, the RO increased the Veteran's rating for his low back disability to 20 percent, effective January 12, 2011.  The case came to the Board from the RO in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Acting Veteran's Law Judge in September 2010.  A transcript of the hearing has been associated with the record.

In November 2010 and September 2013 the case was remanded by the Board for additional development and it has now been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  For the initial rating period prior to January 12, 2011, the Veteran's lumbar spine disability was manifested by flare-ups resulting in decreased range of motion and pain, more nearly approximating flexion greater than 30 degrees, but not greater than 60 degrees. 

2.  For the entire initial rating period on appeal, the Veteran's lumbar spine disability has not manifested forward flexion of 30 degrees or less due to pain or favorable ankylosis of the entire thoracolumbar spine.

3.  The medical evidence reflects findings of mild right lower extremity radiculitis.  


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 12, 2011, the criteria for a 20 percent rating, but no more, for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

2.  For the entire rating period on appeal, the criteria for a rating in excess of 20 percent for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

3.  The criteria for a separate 10 percent rating for radiculitis of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The Veteran received notice of the evidence needed to substantiate his service connection claim in December 2005.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records, VA treatment records, and the Veteran's statements, to include the transcript from the September 2010 Board hearing.  Additionally, the Veteran was provided VA examinations in February 2006, November 2009, January 2011, and October 2013 to address his claims for higher ratings for his lumbar spine disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the October 2013 VA examination obtained in this case is adequate as it contained a description of the history of the disability at issue; included diagnostic and objective testing; and documented and considered the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. 

Finally, the Board finds that the Veteran was provided an opportunity to set forth his contentions during the Board hearing before the undersigned Acting Veterans Law Judge in September 2010 that was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Importantly, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claims.

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Initial Rating Analysis

In June 2006, the RO granted service connection for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level and assigned a 10 percent evaluation for the Veteran's low back disability.  In a September 2011 rating decision, the RO increased the Veteran's rating for his low back disability to 20 percent, effective January 12, 2011.  As such, the Board will consider whether higher or separate ratings are warranted for the periods prior to, and after, January 12, 2011. 

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  A review of the medical evidence of record also demonstrates that Diagnostic Code 5242 for degenerative arthritis of the spine and Diagnostic Code 5237 for lumbar spine strain are also applicable. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

The evidence of record includes a February 2006 VA general medical examination.  During the evaluation, the Veteran reported constant lower back pain that was described as piercing, throbbing, and aching.  The Veteran stated that he was only pain-free when he was lying down.  He also reported flare-ups which occurred after prolonged standing or walking.  In the last year, the Veteran reported that he had missed one day of work due to back pain and had been prescribed 24 to 48 hours of bed rest by his physician.  Upon physical examination, the Veteran had thoracolumbar spine range of motion on flexion to 70 degrees with pain; extension to 30 degrees without pain; left lateral flexion to 30 degrees without pain; right lateral flexion to 30 degrees without pain; left lateral rotation to 30 degrees without pain; and right lateral rotation to 30 degrees without pain.  The examiner did not perform repetitive testing and noted that it would be "pure speculation to express additional limitation due to repetitive use." 

The Veteran was afforded a QTC (fee-based) medical examination in November 2009.  During the evaluation, the Veteran reported that he could only walk about 115 yards due to back pain.  Symptoms reported included stiffness, pain, fatigue, muscle spasms, weakness, and decreased range of motion.  The Veteran also noted that his pain traveled to his legs.  During flare-ups, the Veteran stated that he needed rest due to decreased range of motion and an inability to bend.  The Veteran denied any incapacitating episodes in the last 12 months.  Upon range of motion testing, flexion was to 90 degrees, extension was to 30 degrees, left lateral flexion was to 30 degrees; right lateral flexion was to 30 degrees; left lateral rotation was to 30 degrees; and right lateral rotation was to 30 degrees.  The examiner did not note when painful motion began during range of motion testing.  Upon repetitive testing, there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner also performed a neurological examination and noted that the Veteran had no sensory deficits from L1 to L5 with no signs of permanent nerve root involvement.  

During the September 2010 Board hearing, the Veteran stated that he did not believe that the November 2009 VA examiner accurately measured the range of motion of his lumbar spine.  In this regard, he said that he was not asked at what point painful motion began and was only asked to bend further.  As noted above, the November 2009 VA examination report notes that the Veteran had full range of motion of the lumbar spine without pain.  This report contradicts the Veteran's repeated complaints of painful motion.  Accordingly, the November 2009 VA medical examination, to include range of motion testing, is of limited probative value.  

Pursuant to the Board's November 2010 remand directive, the Veteran was afforded another VA spine examination in January 2011.  Upon range of motion testing, flexion was to 60 degrees with pain at extremities, extension was to 20 degrees, left lateral flexion was to 20 degrees; right lateral flexion was to 20 degrees; left lateral rotation was to 60 degrees; and right lateral rotation was to 60 degrees.  The examiner stated that it would be pure speculation to express additional limitation due to repetitive use.

The Board notes that in its November 2010 remand, the Board directed the RO to provide the Veteran with a comprehensive examination of his thoracolumbar spine. In addition to reporting range of motion findings, the examiner was asked to assess whether, and to what degree, the Veteran experienced additional functional loss due to pain on motion, weakness, excess fatigability and/or incoordination after repetitive use.  The Board finds that the January 2011 VA examiner did not provide this information; rather, she said that this could not be estimated without resort to undue speculation.  She did not explain why this information could not be provided without resort to speculation in this case.  Accordingly, the January 2011 VA examination report, to include range of motion test results, is of limited probative value.

In the most recent October 2013 VA examination report, the Veteran reported that he was having a flare-up of his lumbar spine symptoms at the time of examination.  In order to alleviate some of his symptoms during his flare-ups, the Veteran stated that he used heat, massage therapy, and ibuprofen.  He noted that due to pain, he was unable to go for long walks, stand for prolonged periods of time, or exercise.  Upon range of motion testing, flexion was to 50 degrees with pain at 50 degrees, extension was to 20 degrees with no evidence of pain, left lateral flexion was to 20 degrees with no evidence of pain, right lateral flexion was to 20 degrees with no evidence of pain, left lateral rotation was to 20 degrees with no evidence of pain, and right lateral rotation was to 20 degrees with no evidence of pain.  Further, the examiner noted that range of motion was unchanged after repetitive use.  The examiner also stated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy and did not have intervertebral disc syndrome.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 20 percent disability rating prior to January 12, 2011.  Although the February 2006 and November 2009 VA and QTC examinations show that the Veteran had forward flexion of the lumbar spine greater than 60 degrees, a combined range of motion of the spine greater than 120 degrees, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, these medical opinions have been found to be of reduced probative value.  In this regard, the February 2006 VA examiner did not perform repetitive testing and noted that it would be "pure speculation to express additional limitation due to repetitive use."  This does not provide an accurate assessment of the Veteran's spine disability, especially during flare-ups.  Further, the November 2009 VA examination report noted that the Veteran had full range of motion of the lumbar spine without pain; however, the Board has found that this report contradicts the Veteran's repeated complaints of painful motion.

Although obtained after January 12, 2011, the Board finds that the October 2013 VA examination report is the most probative medical evidence of record addressing the Veteran's lumbar spine disability.  Specifically, the Veteran reported that he was having a flare-up of his low back symptoms at the time of evaluation.  Further, as the Veteran's symptoms have remained relatively consistent throughout the appeal period (both prior to and after January 11, 2012), the Board will consider the findings in the October 2013 examination for both rating periods on appeal.  
As discussed in detail above, the October 2013 VA examination demonstrated that, during a flare-up, forward flexion of the Veteran's lumbar spine was to 50 degrees with pain at 50 degrees.  This is specifically contemplated in the 20 percent rating criteria.  
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability more nearly approximates a 20 percent evaluation for the rating period prior to January 12, 2011.

The Board further finds that a rating in excess of 20 percent is not warranted for the entire rating period on appeal.  Specifically, the Board finds that the evidence of record has not demonstrated forward flexion of the lumbar spine to 30 degrees or less.  In the most recent October 2013 VA examination, forward flexion was to 50 degrees with pain at 50 degrees.  Other examinations, private and VA treatment records do not reveal forward flexion of the lumbar spine to less than 50 degrees.  Further, there are no objective findings of ankylosis of the thoracolumbar spine and the Veteran's reports of limitation of motion and function do not reflect reports of ankylosis of the thoracolumbar spine.  Thus, the criteria for a rating in excess of 20 percent for the lumbar spine disability for the entire initial rating period have not been met.

The Board has also considered the Veteran's reported impairment of function, such as limited ability to walk long distances, standing for prolonged periods of time, increased pain during flare-ups, and decreased range of motion due to pain.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher rating of 40 percent.  As noted above, the Veteran was experiencing a flare-up of his lumbar spine disability symptoms at the time of the October 2013 VA examination; however, forward flexion of the lumbar spine was limited to, at worst, 50 degrees. As such, a higher rating based on pain and functional loss is not warranted.

Next, the Board has considered whether a higher rating is warranted pursuant to Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of the regulation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

During the September 2010 Board hearing, the Veteran testified that he had missed three days of work due to his lumbar spine disability.  See Board Hearing Transcript at pg. 10.  During the February 2006 VA examination report, the Veteran reported having missed one day of work due to an incapacitating episode of lumbar spine symptoms.  In the November 2009 QTC examination and during the January 2011 VA examination, the Veteran stated that he had not experienced any incapacitating episodes in the last 12 months.  The October 2013 VA examiner found that the Veteran did not have a diagnosis of IVDS at the time of examination.  

The Board finds that the lay and medical evidence of record does not demonstrate that the Veteran has sustained any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore, the Board finds that a higher rating is not warranted under Diagnostic Code 5243 for IVDS.

The Board has also considered his statements that his disability is worse than the currently assigned 20 percent evaluation.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the October 2013 VA examination report and other clinical evidence) directly address the criteria under which these disabilities are evaluated. 

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the October 2013 medical opinion great probative value. 

As such, the Board finds the medical evidence of record, specifically the October 2013 VA examination report, is more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

For these reasons, the Board finds that, for the initial rating period prior to January 12, 2011, a rating of 20 percent is warranted for the lumbar spine disability.  The Board further finds that, for the entire initial rating period on appeal, the weight of the evidence is against a finding of an evaluation in excess of 20 percent for the Veteran's lumbar spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Next, the Board has also considered whether a separate evaluation for neurological disability is warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether a separate rating is warranted for radiculitis of the right lower extremity.  

In an August 2010 treatment record from the Kenner Army Health Clinic at Fort Lee, the Veteran complained of low back pain and numbness and tingling in his leg "frequently."  The physician performed a neurological examination and noted that the Veteran had a positive straight leg raise on the right side and a positive seated nerve root tension test on the right side.  The Veteran was diagnosed with discogenic syndrome of the lumbar spine with "radiculitis."  Further, during the November 2009 QTC examination, the Veteran reported that his low back pain traveled to his legs; however, a neurological examination was normal.  

The remaining examinations of record did not note symptoms or diagnoses of radiculitis of the extremities or any other neurological disorder associated with the lumbar spine disability.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether a separate rating is warranted for radiculitis of the right lower extremity.  The Board finds that the Veteran's radiculitis disability is most properly rated under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for impairment of the sciatic nerve.

Under Diagnostic Code 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

Although the August 2010 treatment note from the Kenner Army Health Clinic diagnosed radiculitis of the right lower extremity, it did not note its severity.  Nonetheless, the physician reviewed x-rays at that time and noted that the Veteran had "mild" anterior wedging deformity of L1 vertebral body.  As such, the Board fins that the Veteran's lumbar spine radiculitis of the right lower extremity more nearly approximates mild incomplete paralysis of the sciatic nerve.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period on appeal, a separate 10 percent evaluation for mild radiculitis of the right lower extremity is warranted.

Extraschedular Considerations

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's spine disability.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's spine disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5237 and Diagnostic Code 8520), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria. 

In this case, considering the lay and medical evidence, the Veteran's spine disability has been manifested by pain and limitation of motion of the lumbar spine to, at worst, to 50 degrees of forward flexion.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  Further, right lower extremity radiculitis has also been contemplated by the assignment of separate 10 percent ratings granted herein. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (walking, standing, bending, exercising) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for Temporary Disability Individual Unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record. In the October 2013 VA examination report, the Veteran reported that he was working in an office as a deputy director.  The Veteran has not contended that he is unable to obtain or sustain gainful employment as a result of his service-connected disabilities.  Further, the evidence does not indicate that the Veteran's service-connected disabilities would prevent him from being employed.  As such, the issue of unemployability has not been raised and consideration of TDIU is not warranted.


ORDER

For the initial rating period prior to January 12, 2011, a rating of 20 percent, but no higher, for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level, is granted.

For the initial rating period beginning January 12, 2011, a rating in excess of 20 percent for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level, is denied.

A separate 10 percent rating for right lower extremity radiculitis is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


